Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00073-CR

                                            Kevin ODELL,
                                              Appellant

                                                 v.
                                            The STATE
                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR10875
                            Honorable Jefferson Moore, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 2, 2015

AFFIRMED AS MODIFIED

           Appellant Kevin Odell was indicted for driving while intoxicated, third offense or more.

After entering a plea of nolo contendere, Odell was placed on community supervision for a period

of eight years with a $2,000 fine pursuant to a plea-bargain agreement. On June 4, 2014, the State

moved to revoke his community supervision. On January 14, 2015, Odell pled true to having

violated the terms and conditions of his community supervision, and the trial court revoked his

community supervision and sentenced him to four years of imprisonment. At the sentencing
                                                                                        04-15-00073-CR


hearing, the trial court explicitly stated that “[t]here is no fine.” Nevertheless, the written judgment

imposed a $2,000 fine. Odell then filed a notice of appeal.

        His court-appointed appellate attorney filed a brief in which he concludes that there are no

meritorious issues present for review. See Anders v. California, 386 U.S. 738 (1967); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978). However, counsel notes that the judgment should be

reformed to delete the erroneous recitation that Odell’s sentence includes a $2,000 fine. See Taylor

v. State, 131 S.W.3d 497, 500 (Tex. Crim. App. 2004) (explaining that when there is a conflict

between the oral pronouncement of sentence and the sentence in the written judgment, the oral

pronouncement controls). Counsel also states that Odell was provided with a copy of the brief and

motion to withdraw and was further informed of his right to review the record and file his own

brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Odell

did not file a pro se brief, but did file a letter.

        We have reviewed the record, counsel’s brief, and Odell’s letter. We agree that the appeal

is frivolous and without merit. However, because the trial court’s judgment erroneously recited the

$2,000 fine, we modify the trial court’s judgment to delete the $2,000 fine. See Ferguson v. State,

435 S.W.3d 291, 293-94 (Tex. App.—Waco 2014, pet. stricken) (explaining that appellate courts

have the authority in Anders cases to reform judgments and affirm as modified where the error is

not reversible). We affirm the judgment as modified.

        Furthermore, we grant counsel’s motion to withdraw. See Nichols v. State, 954 S.W.2d 83,

85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Odell wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of (1) the date of this opinion; or (2) the date
                                                      -2-
                                                                                   04-15-00073-CR


the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.

R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                     Karen Angelini, Justice


Do not publish




                                               -3-